Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 17, 2022. Claims 1-2, 4, 6, 18-21 and 25-35 are pending. Claims 25-35 are withdrawn. Claims 1-2, 4, 6, 18-21 and 18-21 are currently examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1-2 and 4 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakharam et al. (WO 2011/074006 A2, published June 23, 2011).
This rejection is withdrawn in view of the amendment filed on Jun. 17, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 (Previous Rejection – Maintained) Claims 1-2, 4, 6, 18-21 and 18-21 remain rejected under 35 U.S.C. 103 as being unpatentable over De Hemptinne et al. (US 2010/0034850 A1, published on Feb. 11, 2010) in view of Sakharam et al. (WO 2011/074006 A2, published June 23, 2011) and/or Okada et al. (The Journal of Infectious Diseases 2013;208:275–83).
Base claim 1 is amended to further specify that the IPV antigens are adsorbed onto aluminum salt of hydroxide (AL(OH)3) having a percentage adsorption of at least 90% and total aluminum content (Al3+) in the composition is in an amount of 0.1 to 1.2 mg per 0.5 ml. 
Claim 4 is amended to specify dose ranges for the non-IPV antigens.
Claims 19 and 20 are amended specify the amount of antibiotics at a specific value each.
As indicated in the rejection body in the previous Office action, De Hemptinne and Sakharam teach reduced-dose IPV vaccines with antigens of IPV types 1, 2 and/or 3 at doses within the ranges as claimed. De Hemptinne further teaches adsorption of the IPV antigens on the aluminum hydroxide adjuvant, use of antimicrobial agent 2-phenoxyethanol and parabens (methyl, ethyl, propyl parabens) for vaccine preservation, and combining IPV antigens with other vaccine antigens to make multi-valent combination vaccines. However, the cited prior art references are silent on exactly the claimed values for the amount of Al(OH)3 adsorption, amount of 2-phenoxyethanol and methyl paraben included in vaccine preparations, and amount of additional vaccine antigens.
Since the practice of adsorption of IPV antigens onto aluminum hydroxide adjuvant, inclusion of antimicrobial agent 2-phenoxyethanol and/or methyl paraben in vaccine preparations, and combining IPV antigens with other vaccine antigens to make combination vaccines are known processes in preparation vaccines comprising IPV antigens (see e.g. disclosure of De Hemptinne), one of skill in the art would have been able to arrive at the claimed values for the amount of aluminum hydroxide, antimicrobial agents and other vaccine antigens to be included in an IPV vaccine composition through routine experimental optimization, unless there is evidence that the claimed values produce unexpected results.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection – Maintained and Modified) Claims 1-2, 4, 6, 18-21 and 18-21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 and 35-38 of US 11,235,054 B2 (from application 16/327,513) in view of the prior art references cited in the art rejections above, an further in view of Jiang et al. (Hum Vaccin Immunother. 2013 Aug 1; 9(8): 1634–1637).
This rejection is modified from a provisional rejection to a non-provisional rejection based on issuing of the referencing application 16/327,513. 

Response to Applicant’s Arguments
Applicant’s arguments filed on Jun. 17, 2022 have been fully considered. Arguments regarding withdrawn rejections are moot. Applicants’ arguments relating to the current rejections are addressed as follows.
To the 103 rejection, Applicants disagree with the examiner’s standing that the claimed ranges or values of the IPV antigens, aluminum adjuvant, and other recited agents could be arrived through routine experimentation, arguing that the ranges of agents recited in claim 1 would have been unexpected to one skilled in the art. Applicants argue that the high state of the art and the complexity of the current technology associated with IPV vaccines limit the breath of availability of available work and rationally, the motivation necessary for necessary for skilled artisan to perform routine optimization of any result effective variables.
Applicants’ argument is not persuasive. It is well known and practiced in the art at the time of invention to test different doses of IPV and other vaccine antigens in vaccine formulations and the cited references even disclose IPV dose values in the ranges as claimed for PV types 1, 2 or 3. As to the claimed adsorption rate on Al(OH)3,  amounts of antimicrobial 2-PE and MP, as well as amounts of vaccine antigens other than the IPV antigens, De Hemptinne teaches adsorption of IPV antigen onto the Al(OH)3 adjuvant, use of antimicrobial agent 2-phenoxyethanol (2-PE) and/or methylparabens (MP) in vaccine compositions for preservation, and inclusion of other vaccine antigen in additional to the IPV antigens to make multi-valent vaccine combinations, there is no evidence that optimizing adsorption rate and Al3+ amount in a vaccine dose (which may be performed by testing mixtures of different amount of IPV antigen and Al(OH)3 for desired rate between the antigen and Al(OH)3) and testing amounts of other vaccine antigens (to make multi-valent vaccine combinations) and antimicrobial agents (for inhibiting growth of microorganisms during storage) to be included in a vaccine composition require unknown techniques or undue efforts. Therefore, unless Applicant can show that the claimed concentration or ranges of concentration are critical to the claimed immunogenic composition, these concentration or ranges of concentration are considered obvious through routine experimentation. See MPEP 2144.05 II.
Applicant presents a study on testing antimicrobial abilities of vaccine combinations by adding 2-PE in combination with other antimicrobials such as methyl paraben (MP), and/or propyl paraben (PP), showing that preservative efficiency for a Hexavalent vaccine combination with the 2-PE, MP and PP was very effective as compared to other combinations of preservatives (2-PE only, 2-PE with PP, 2-PE with MP, and PP with MP), and that the preservative efficacy of the Hexavalent vaccine combination containing 0.5% 2-PE with PP and MP was more effective than using 0.4% of the same preservative. Applicants argue that these results are unexpected.
Applicant’s arguments are not persuasive. Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. See MPEP 716.02(c). Here, 2-PE, MP and PP are all antimicrobial agents known and used at the time of invention in vaccine preservation, one would have reasonably expected that all three of them combined would be more effective in inhibiting microbial growth than combinations lacking one or two of these three agents. Similarly, the three-agent 2-PE-MP-PP combination at a higher concentration (e.g. 0.5%) would have been reasonably expected to have better preservative efficacy than one at a lower concentration (e.g. 0.4%).
Additionally, as an initial matter, “the burden of showing unexpected results rests on he who asserts them. Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972) (citation omitted). Moreover, “[i]t is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (citation omitted). See MPEP 716.02(b)-(e) for how unexpected results can be established. To evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). Here, experimental results presented by Applicant are not commensurate in scope of the invention as claimed.
To the double patenting rejection, Applicant argues that the claims have been amended as explained above and would suggest the double patenting rejection would be abated.
Applicant’s argument is not persuasive for the same reasons described above. The rejection is thus maintained in view of the examiner’s response to Applicant’s arguments on the art rejection.

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648